Citation Nr: 1824568	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-37 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and November 1988 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDING OF FACT

The Veteran's current sleep apnea disability did not have onset during active service and was not caused by active service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  According to a July 2013 VAF 21-0820, Report of Contact, the Veteran reported that he had no further evidence to provide.

Finally, a VA examination was not provided, and not required, with regard to the claim for sleep apnea.  VA has no duty to provide examination in this regard because the competent evidence does not show a relevant injury, disease, or event in service related to sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In making this determination, as discussed in detail below, the Board has not ignored the statements of the Veteran concerning his claim.  However, the Board finds this insufficient, in light of the record, to find that evidence establishes a relevant injury, disease, or event in service related to sleep apnea.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran has been diagnosed with obstructive sleep apnea satisfying the first element of a service connection claim.  Thus, the dispositive issue in this case is whether the obstructive sleep apnea condition is related to active service.  In this case, as discussed below, the preponderance of evidence is against a finding that obstructive sleep apnea is so related.  

The service treatment records do not reflect the presence of symptoms or problems related to sleep apnea.  The Veteran's March 1987 and October 1991 separation examination reports note the examiner gave a normal clinical evaluation with regard to any relevant system or anatomy.  This is evidence against his claim because it tends to show that he did not have sleep apnea or symptoms of such during service.  

Pertinent, post-service medical records include VA treatment records and a private sleep study, which shows the Veteran received treatment for obstructive sleep apnea.  An August 2013 private sleep study from A.B.D., MD indicates the Veteran was diagnosed with obstructive sleep apnea.  There is no associated etiology opinion.

VA treatment records show the Veteran sought treatment for sleep apnea to include receiving a CPAP machine.  There is no associated etiology opinion.

In light of the forgoing, the Board finds that entitlement to service connection for obstructive sleep apnea is not warranted.  Specifically, pertinent evidence of record shows that the Veteran's current diagnosis of obstructive sleep apnea is not related to military service.  As discussed above, there was no evidence of a diagnosis or symptoms indicated to be related to obstructive sleep apnea during service, and the record does not show a competent diagnosis of obstructive sleep apnea until August 2013, approximately 21 years following separation from military service.  

As such, the Board has considered the Veteran's assertions and acknowledges the Veteran's contentions of when his symptoms arose.  Specifically, in his January 2014 Notice of Disagreement, the Veteran states that it is difficult to identify sleep apnea on his own because the pertinent symptoms occur while asleep.  Further, although he was told numerous times during active duty that he snored, he did not know at that time that frequent loud snoring may be associated with sleep apnea.  He also wrote the onset of symptoms was in 1985 during active military service and he did not seek treatment for snoring because he was unaware that it was a sign of a more serious condition.  He also reported that since that time, he has continued to have the same symptoms.  Essentially, this is a statement that the Veteran has snored for many years but is insufficient to trigger a duty to provide and examination in this case.

A review of the record evidence shows there is no indication that the Veteran has medical expertise.  Whether current sleep apnea is related to snoring during military service, is not a simple question subject to non-expert opinion evidence and therefore is not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that his sleep apnea condition is caused by a specific incurrence in-service, his opinion is not competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Significantly, there is no probative contrary medical opinion in the evidence of record.

Here, the preponderance of evidence is against the claim.  The first post-service evidence of diagnosis of sleep apnea was in an August 2013 private treatment record, many years after service.  There is no indication that sleep apnea had onset during service or was caused by service.  Thus, the evidence tends to show that it developed after service and was unrelated to service.  Thus, there is no reasonable 






	(CONTINUED ON NEXT PAGE)





doubt to be resolved in the Veteran's favor, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.


______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


